Exhibit 10.4

 

August 24, 2009

 

Mr. Thomas Murnane

Lead Director of The Pantry, Inc.

5970 Grey Rock Road

Agoura Hills, CA 91301

 

Dear Tom:

 

As discussed, effective as of midnight on September 24, 2009, I hereby resign my
positions as President and Chief Executive Officer and Chairman and member of
the board of directors of The Pantry, Inc. (the “Company”). I shall continue as
an employee of the Company until September 30, 2009. We have agreed that my
resignation as set forth above shall not affect any rights, obligations, or
entitlements under the Separation Agreement between us dated April 22, 2009.

 

Please acknowledge your agreement with this letter by countersigning where
indicated below.

 

 

Sincerely,

 

 

 

/s/ Peter J. Sodini

 

Peter J. Sodini

 

 

Agreed and Acknowledged

 

/s/ Thomas M. Murnane

Thomas Murnane

Lead Director of The Pantry, Inc.

 

 